DETAILED ACTION
Status of the Application
	Applicants’ Appeal Brief dated 02/23/2022 is acknowledged.  With Applicants’ persuasive remarks in the Appeal Brief, claims 1-8 and 10-12 have been allowed.

Reasons for Allowance
The following are the Examiner’s reasons for allowance:  Appellants persuasively argued in the Appeal Brief that the closest cited art of record does not explicitly recite a microcapsule charged with ethanol as claimed.  As Appellants argue, the closest prior art of record, Lei, teaches a hand sanitizer formulation including hydrogel capsules encapsulating a fragrance in the presence of ethanol.  Appellants persuasively argued that the claimed reloadable capsules that allow for flexibility of fragrance incorporation, as well as the enhanced delivery of fragrance components with functional groups such as aldehydes and primary alcohols, which would otherwise react with capsule wall materials during capsule formation.  Such results overcome the prima facie case of obviousness.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-8 and 10-12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615